Citation Nr: 0618843	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-36 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $53,029.39


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1973.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 decision of the VA Winston-Salem 
Regional Office (RO) Committee on Waivers and Compromises, 
which denied the veteran's request for waiver for recovery of 
an overpayment of compensation benefits in the amount of 
$53,029.39.  The veteran perfected a timely appeal on this 
issue. 

The veteran testified at a hearing in Washington, D.C. before 
the undersigned Veteran's Law Judge in April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The debt at issue was created because the veteran was paid 
compensation benefits for the period between December 2001 
and September 2003 during which time he was found to be a 
fugitive felon and not entitled to receive compensation 
benefits.  38 U.S.C.A. § 5313B specifically prohibits the 
payment of Chapter 11 compensation benefits for any period 
during which a veteran is a fugitive felon.  See also 38 
C.F.R. § 3.665(n)(2) (2005).  At the hearing in April 2005, 
the veteran asserted that he does not owe the debt in 
question because he was unaware of the outstanding warrant 
for his arrest.  He also asserted that the calculated amount 
of the debt is incorrect.  

It is improper to adjudicate an application for waiver 
without first determining the lawfulness of the debt 
asserted, see Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
As the veteran is challenging the validity of the debt, the 
case must be remanded for adjudication of that issue.  If the 
debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination and if the 
debtor is unsatisfied, he may appeal.  See also 38 C.F.R. § 
1.911 (2005); VAOPGCPREC 6-98 (April 24, 1998).

In light of the veteran's contentions regarding the validity 
of the debt, the RO should prepare a paid and due audit 
regarding the overpayment at issue and send a copy to the 
veteran and his representative.  In addition, the RO should 
obtain from the veteran an current financial status report.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare an audit, 
setting forth the period of the 
overpayment at issue, the exact amount of 
the overpayment and the amounts due and 
paid to the veteran.  Once compiled, the 
audit report must be associated with the 
claims folder, and a copy must be sent to 
the veteran and his representative.

2.  An up-to-date financial status report 
should be obtained from the veteran.

3.  The RO should then adjudicate the 
issue of the validity of the debt.  The 
veteran must be notified the decision and 
of his appellate rights if the decision 
is adverse to the veteran.  

4.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



